Case: 20-50480     Document: 00515739250         Page: 1     Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-50480                          February 9, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesse Ray Hardee,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-265-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jesse Ray Hardee appeals his 365-month, within-guidelines sentence
   for conspiring to possess with intent to distribute 50 grams or more of
   methamphetamine. He contends that the district court miscalculated the
   quantity of drugs for which he was responsible in determining his guidelines


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50480      Document: 00515739250          Page: 2    Date Filed: 02/09/2021




                                    No. 20-50480


   range. We review the district court’s drug-quantity calculation for clear
   error. See United States v. Eustice, 952 F.3d 686, 690 (5th Cir.), cert. denied,
   141 S. Ct. 433 (2020).
          Although Hardee contends that the calculation was undermined by
   the testimony of his mother at sentencing, the district court found that she
   lacked credibility, and we will not disturb that determination. See United
   States v. Goncalves, 613 F.3d 601, 609 (5th Cir. 2010). Hardee’s bald
   contention that the district court improperly relied upon the presentence
   report lacks merit. See Eustice, 952 F.3d at 691. Finally, because Hardee
   challenges his guidelines range, not a mandatory minimum sentence, his
   reliance upon United States v. Haines, 803 F.3d 713, 740 (5th Cir. 2015), is
   misplaced. See United States v. Bowen, 818 F.3d 179, 192 n.8 (5th Cir. 2016).
   Hardee fails to show any, much less clear, error. See Eustice, 952 F.3d at 690-
   91.
          AFFIRMED.




                                          2